Walton, J.
We think the trustees are not chargeable. The evidence satisfies us that the indebtedness of the supposed trustees was not due to the principal defendant in his own right. We are satisfied that it was due to him as agent of the Aitna Insurance Company. And it is well settled law that if the debt due from a supposed trustee is due to the creditor as agent, or factor, it is not attachable as his property. Cushing’s Trustee Process, § § 107-110. Willard v. Sturtevant, 7 Pick. 194; Bowler v. E. & N. A. Railway, 67 Maine, 395.
" When the property of a principal can be ascertained and separated, the creditors of an agent cannot be allowed to appro*128priate it to the payment of' their debt.” Chapin v. Connecticut River Railroad Company, 16 Gray, 69.

Trustees discharged.

Appleton, C. J., Barrows, Libbey and Symonds, JJ., concurred.